— Judgment insofar as it awards plaintiff John U. May the sum of $300,000 for damages for pain and suffering and permanent injuries, unanimously reversed, on the facts, and a new trial granted on the issue of damages only, unless plaintiff John U. May shall, within 20 days of service of a copy of the order herein with notice of entry, stipulate to reduce the award for pain and suffering and permanent injuries to $200,000, in which case the judgment is modified accordingly and, as modified, affirmed without costs. Memorandum: in this negligence action, the jury awarded plaintiff the sum of $300,000 as damages for pain and suffering and permanent injuries resulting from a fall he sustained in a whirlpool tub in defendant’s health spa. The injury is described as a tear in the rotator cuff of the left shoulder resulting in a claimed substantial loss of use. We determine the amount of $300,000 to be excessive to the extent that it exceeds $200,000. (Appeal from judgment of Supreme Court, Monroe County, John J. Conway, J. — negligence — slip and fall.) Present — Hancock, Jr., J. P., Callahan, Doerr, O’Donnell and Moule, JJ.